Citation Nr: 0720857	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  99-00 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for instability as a residual of a left knee meniscus tear.

2.  Entitlement to an initial rating in excess of 10 percent 
for limited extension of the left knee due to arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from April 1991 to June 1997.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision in which the RO granted service connection and 
assigned an initial noncompensable rating for the residuals 
of meniscus tears to the left and right knees, effective June 
21, 1997.  In March 1998, the veteran filed a notice of 
disagreement (NOD) with the assigned initial rating for his 
service-connected bilateral knee disability.  A statement of 
the case (SOC) was issued in May 1998, and the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in December 1998.

In a December 1999 decision, the RO increased to 10 percent 
the rating for service-connected residuals of a meniscus 
tear, bilateral, from June 21, 1997.

In March 2000, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing has been 
associated with the claims file.

In September 2000, the RO recharacterized the claim as 
encompassing separate disabilities of each knee, and assigned 
an initial 10 percent rating for the residuals of a right 
knee meniscus tear, from June 21, 1997, and an initial 10 
percent rating for the residuals of a left knee meniscus 
tear, from June 21, 1997 (as reflected in a supplemental SOC 
(SSOC) dated that same month).

In July 2002, the veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge (VLJ) at 
the RO; a transcript of this hearing has been associated with 
the claims file.

In October 2002, the Board undertook additional development 
of the claim for a higher initial rating for the residuals of 
a left knee meniscus tear, under the provisions of 38 C.F.R. 
§ 19.9 (2002) and Board procedures then in effect.

In a March 2003 decision, the Board denied the claim for an 
initial rating in excess of 10 percent for the service-
connected residuals of a right knee meniscus tear; hence, 
that matter is no longer before the Board. 

Following the decision in Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003) (which held that the provision of 38 C.F.R. 
§ 19.9 essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, was invalid), in October 
2003, the Board remanded to the RO the claim for a higher 
initial rating for left knee disability for action not yet 
undertaken (to include examination of the veteran), and for 
consideration of the claim in light of all additional 
evidence received.  In February 2004, the Appeals Management 
Center (AMC) in Washington, D.C. notified the appellant that 
it would be developing his claim.
.
After accomplishing further action, in December 2004, the 
RO/AMC granted service connection and assigned an initial 10 
percent rating for left knee limitation of motion in 
extension (limited extension), from June 21, 1997.  The 
following month, the RO/AMC also continued its denial of an 
initial rating in excess of 10 percent for a left knee 
meniscus tear (as reflected in a January 2005 SSOC).  As the 
veteran has continued his appeal for higher ratings for all 
left knee disabilities (to include apparent instability as a 
residual of the left knee meniscus tear, and limited 
extension), and because each claim involves a request for a 
higher initial evaluation following the grant of service 
connection, the Board has characterized these claims in light 
of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability), 
as reflected on the preceding page.

In April 2005, the Board remanded the claims remaining on 
appeal to the RO via the AMC for additional action.  After 
completing the requested action to the extent possible, the 
RO/AMC continued the denials of the claims, as reflected in a 
March 2006 SSOC, and returned these matters to the Board for 
further appellate consideration.

As a final preliminary matter, the Board also notes that 
during the course of the appeal, the RO granted a temporary 
total rating for convalescent purposes, under the provisions 
of 38 C.F.R. § 4.30, following surgery for the veteran's 
residuals of a left knee meniscus tear, from December 4, 2000 
to January 31, 2001; reinstating the 10 percent schedular 
rating from February 1, 2001 to the present.  Thus, the 
Board's consideration necessarily excludes the time period 
for which the temporary total rating was in effect.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Since June 21, 1997, veteran has had no more than slight 
disability as a residual of a left knee meniscus tear.

3.  Since June 21, 1997, the veteran's left knee arthritis 
has resulted in extension limited, at most, to approximately 
5 degrees on extension and to 100 degrees on flexion, with 
pain, crepitus, and popping.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for instability as a residual of a left knee meniscus 
tear have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.40. 4.45, 4.71a, Diagnostic Code 5257 
(2006).

2. The criteria for an initial rating in excess of 10 percent 
for limited extension of the left knee due to arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, a May 2005 letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claims for initial ratings in excess of 10 
percent for left knee instability and limited extension, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
After issuance the May 2005 letter, and opportunity for the 
veteran to respond, the March 2006 SSOC reflects 
readjudication of the claims.  Hence, the veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

The Board notes that the March 2006 SSOC included the rating 
criteria for all higher ratings for both disabilities; 
however, neither in that document nor in any other document 
did the RO generally explain how disability ratings and 
effective dates are assigned or the type of evidence that 
impacts those determinations.  However, no timing error or 
omission is shown to prejudice the veteran.  As the Board 
decision herein denies each claim for higher initial rating, 
no disability rating or effective date is being, or is to be, 
assigned; thus, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, VA outpatient treatment (VAOPT) records, and the 
reports of VA examination.  

The Board notes that, pursuant to the April 2005 Board 
remand, the veteran was to be afforded an additional VA 
orthopedic examination relating to his left knee 
disabilities.  The examination was scheduled for October 1, 
2005.  The veteran was informed of the time and date of this 
examination in a September 2005 letter, but he failed to 
report for the examination.  Another VA examination was 
scheduled for November 10, 2005.  The veteran was informed of 
the time and date of this examination in a November 2005 
letter, but he again failed to report to the scheduled 
examination.  The veteran did not contact the RO or VA 
Medical Center (VAMC) at which the examinations were 
scheduled to indicate that he could not attend or explain why 
there was good cause for not doing so.  Under these 
circumstances, the Board finds that the RO accomplished the 
requested development to the extent possible, and that no 
further action in this regard is warranted.  The Board will 
consider each claim on the basis of the evidence of record.  
See 38 C.F.R. § 3.655(a),(b) (2006).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by applying VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where, as here, the question for consideration is 
the propriety of the initial rating assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

A.  Instability

The veteran underwent left knee surgery during service.  The 
instability residual of this surgery has been rated under 
38 C.F.R. § 4.71, Diagnostic Code (DC) 5257.  While DC 5257 
is sometimes utilized for rating "other impairment" of the 
knee (for which there is no specific diagnostic code), that 
diagnostic code authorizes assignment of ratings for 
recurrent subluxation or lateral instability: 10 percent for 
slight disability, 20 percent for moderate disability, and 30 
percent for severe disability. 38 C.F.R. § 4.71a, DC 5257 
(2006).

Considering the evidence in light of the above-noted 
authority, the Board finds that the medical evidence simply 
does not indicate the level of left knee impairment that 
would warrant the assignment of a rating in excess of the 
current 10 percent rating under DC 5257.  

There was no evidence of instability of the left knee on the 
August 1999 VA general examination.  Although the November 
1999 VA examination report includes notation that the veteran 
complained of his left knee giving out and locking, on 
examination, there was no evidence of loose ligaments and the 
diagnosis was of patellofemoral syndrome and torn lateral 
meniscus.  A November 1999 left knee MRI report reflects that 
there was a suggestion of a tear or disruption involving the 
inner aspect of the posterior horn of the left lateral 
meniscus, but the ligamentous structures were intact without 
disruption.  An October 1999 VAOPT note indicates that there 
was then no instability or swelling.

The veteran underwent VA left knee arthroscopic surgery in 
December 2000; he tolerated the procedure well.  A December 
2000 VA follow-up note indicates that the veteran then had 
stable anterior, posterior, medial, and lateral collateral 
ligaments.  An August 2002 VA orthopedic consultation note 
reflects that there was good stability of the knee and no 
effusion on examination, the ligaments appeared stable.  An 
August 2002 VA clinic note reflects that the ligaments were 
stable with no gross joint effusion.  On April 2004 VA 
examination, there was "potentially mild increased laxity" 
with a positive Lachman's test but negative anterior and 
posterior drawer tests and negative lateral and medial 
collateral ligament instability.  The examiner noted possible 
anterior cruciate ligament instability (which was difficult 
to evaluate due to the veteran's size and pain).  The 
examiner noted the veteran's complaints of episodes of 
instability and give-way problems, and stated that these were 
likely related to deconditioning in the quadriceps.  The June 
2004 left knee MRI revealed evidence of the prior surgeries, 
an intact medial meniscus, intact patellar ligament, and 
normal medical collateral and fibular collateral ligaments. 

The above evidence reflects that examinations and X-rays have 
shown the veteran's left knee, and the individual ligaments 
therein, to be mostly stable since June 21 1997; the only 
notations as to laxity or instability either include comments 
assessing the condition as "mild" assessment, or attribute 
it to a weakened quadriceps.  As, based on this evidence, the 
veteran is unable to characterize any laxity or instability 
as a residual of the in-service surgery as more than 
"slight," the assignment of rating in excess of 10 percent 
for left knee instability under DC 5257 is not warranted.

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the veteran's left knee 
instability, but finds that no higher rating is assignable.  
Under DC 5258, a maximum, 20 percent rating is assigned for 
dislocated semilunar cartilage with frequent episodes of 
"locking", pain, and effusion into the joint.  While the 
veteran's knee surgeries have affected the meniscus and a 
tear in the meniscus has been noted, the evidence reflects 
that there was been no effusion into the joint.  As such 
effusion is necessary for the 20 percent rating, rating the 
disability under DC 5258 is not appropriate.

B. Limited Extension

In addition to the above-noted 10 percent rating for left 
knee instability, the RO has assigned an initial 10 percent 
rating for limitation of extension due to arthritis under DCs 
5010-5261.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998) (a veteran who has 
arthritis and instability in his knee may receive separate 
ratings under DCs 5003 and 5257 for arthritis, resulting in 
limited or painful motion, and for instability, 
respectively).

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis (established by x-ray) under DC 5003, which in 
turn, is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (here, DCs Codes 5260 and 5261).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is assignable for each major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion. In the absence of limited motion, 
a 10 percent rating will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups. 38 C.F.R. § 4.71a, DC 5003.

Under DC 5260, limitation of flexion of either leg to 60 
degrees warrants a noncompensable (zero percent) rating.  A 
10 percent rating requires flexion limited to 45 degrees.  A 
20 percent rating requires flexion limited to 30 degrees. A 
30 percent rating requires flexion limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260 (2006).

Under DC 5261, limitation of extension of either leg to 5 
degrees warrants a noncompensable (zero percent) rating.  A 
10 percent rating requires extension limited to 10 degrees.  
A 20 percent rating requires extension limited to 15 degrees. 
A 30 percent rating requires extension limited to 20 degrees.  
A 40 percent rating requires extension limited to 30 degrees.  
A 50 percent rating requires extension limited to 45 degrees. 
38 C.F.R. § 4.71a, DC 5261.

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion). 38 C.F.R. § 4.71, Plate II. (2006).  
Under certain circumstances, separate ratings may be 
assignable for limitation of flexion and for limitation of 
extension of the same knee.  See VAOPGCPREC 9-2004. 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record presents no 
basis for assignment of a higher rating limited extension of 
the left knee due to arthritis.

On August 1999 VA examination, there was no tenderness on 
palpation, no gross deformity, flexion to 135 degrees and 
full extension without pain.  There was crepitus on external 
rotation of the tibia, but not otherwise.  On November 1999 
VA examination, there was tenderness to palpation, extension 
to a little more than 5 degrees with pain, and flexion to 
about 130 degrees with pain at the endpoint, and no crepitus.  
An August 2002 VA consultation note contains an impression of 
degenerative joint disease (DJD) of the left knee.  An August 
2002 VA clinic note includes comments indicating that the 
range of motion was "satisfactory," and contained an 
assessment of degenerative changes, pain, achiness, crepitus, 
and popping with flexion/extension.  On April 2004 VA 
examination, range of motion was from 5 degrees extension to 
100 degrees flexion, with no medial or collateral joint line 
tenderness.  The examiner stated that the veteran was 
sufficiently coordinated but that he had lost significant 
amount of range of motion in the knees making it more 
difficult to rise from a seated position and navigate stairs.  
The June 2004 left knee MRI report indicates mild 
patellofemoral arthritis.

The above evidence reflects that the veteran's left knee 
extension has been limited, at most, to approximately 5 
degrees extension and flexion limited to, at most, 100 
degrees.  Clearly, these findings do not meet the criteria 
for even a minimum, compensable 10 percent rating for limited 
flexion or limited extension under DC 5260 or 5261 (which 
require flexion limited to 45 degrees and extension limited 
to 10 degrees, respectively).

Given the veteran's objective findings of slightly (albeit, 
noncompensable) limited left knee flexion and extension, with 
pain, achiness, crepitus, and popping, the RO appropriately 
assigned an initial 10 percent rating for left knee 
arthritis, consistent with the provision under DC 5003.  
However, no more than a 10 percent rating is assignable under 
DC 5003 for arthritis affecting a major joint.  Id.  

The Board points out that the initial 10 percent rating 
assigned takes into account functional loss due to pain and 
other factors, and, given the minimal objective findings 
since June 21, 1997, no higher rating, on this basis, is 
warranted.  See 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  Even 
considering pain and other factors since June 21, 1997, the 
evidence simply does not support assignment of a higher 
rating under DC 5260.  In this regard, although the April 
2004 VA examiner noted significant loss of range of motion 
due to pain preventing the veteran from rising from a seated 
position and navigate stairs, there is no medical evidence 
that the veteran's arthritic pain is so disabling to actually 
or effectively result in flexion limited to 30 degrees or 
extension limited to 15 degrees-the requirements for the 
next higher 30 percent rating under DCs 5260 and 5261-and no 
evidence of incoordination or any of the other DeLuca 
factors.

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the veteran's left knee 
arthritis, but finds that no higher rating is assignable.  In 
view of the findings showing measurable range of motion of 
the veteran's left knee during the period under 
consideration, a rating under DC 5256 for left knee ankylosis 
is not appropriate.

C. Both Disabilities

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule. Additionally, 
the Board finds that the record does not reflect that, at any 
point since the June 21, 1997 effective date of the grant of 
service connection, either disability has reflects a 
disability picture that is so exceptional or unusual as to 
warrant the assignment of higher ratings on an extra-
schedular basis. See 38 C.F.R. § 3.321(b)(1) (2006) 
(discussed in the June 1998 SOC and cited to in the December 
1999 and March 2006 SSOCs).  The Board notes the veteran's 
July 2002 Board hearing testimony that he was laid off from 
his job as a supervisor of a nuclear power plant, took a 
lower paying job as a communications center manager, and 
could not resume his initial type of employment due to his 
left knee disabilities (pp. 7-8); however, the April 2004 VA 
examiner stated that the veteran could work at his current 
job as an office manager without significant loss of working 
time due to his left knee disabilities.  Thus, while the 
veteran has suffered some effects on his employment from his 
service-connected knee disabilities, the current separate 10 
percent rating, each, for arthritis and instability are 
considered adequate to compensate him for considerable work-
related difficulties.  See 38 C.F.R. § 4.1 (2006).  Hence, 
there is simply no showing that either disability has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in each 10 percent rating), or has resulted 
in frequent periods of hospitalization.  There also is no 
showing that either disability has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that each 
initial 10 percent rating, assigned for instability as a 
residual of a left knee meniscus tear and limited extension 
of the left knee due to arthritis, represent the maximum 
rating assignable since the June 27, 1997 effective date of 
the grant of service connection for each disability.  As 
such, there is no basis for staged rating, pursuant to 
Fenderson, and each claim for a higher initial rating must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.102 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An initial rating in excess of 10 percent for instability as 
a residual of a left knee meniscus tear is denied.

An initial rating in excess of 10 percent for limited 
extension of the left knee due to arthritis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


